Citation Nr: 1636641	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  12-17 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney-at-law


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from January 1968 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

In a November 2014 Board decision, the claim was remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a December 2015 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

In a June 2014 properly executed VA Form 21-22a, the Veteran appointed Sean Ravin as his attorney.  Accordingly, Mr. Ravin has a general power of attorney related to the Veteran's claim before VA.  The Veteran has not revoked Mr. Ravin's general power of attorney.  However, in August 2016 the Veteran's attorney notified the Board that he had been contacted by a veterans' service organization, which indicated that the Veteran had expressed his intent to change representation.  As the Veteran has not appointed a new representative or requested to proceed pro se, and Mr. Ravin has not made an appropriate motion under 38 C.F.R. § 20.608, the Board continues to recognize Mr. Ravin as representative.


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD has been manifested by no more than occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

With respect to the increased rating claim, a pre-decisional notice letter dated in January 2012 complied with VA's duty to notify the Veteran.  Accordingly, the duty to notify is satisfied.

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs) and VA treatment records in furtherance of his claim.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claim on appeal that need to be obtained.  The Veteran was afforded VA examinations in February 2012, February 2013, and December 2015.  The reports provided by the VA examiners reflect that they thoroughly reviewed the Veteran's past medical history, performed appropriate mental status examinations, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the VA examination reports are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, the Board finds that VA does not have a duty to assist that was unmet.

II.  Increased rating claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also for consideration in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran is assigned a 10 percent evaluation for his PTSD throughout the appeal period.  The analysis in this decision has been undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, DC 9411.  Under this formula, a 10 percent rating is warranted when the psychiatric disorder results in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV and, effective August 4, 2014, the DSM-5 (American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) [DSM-IV] and (5th ed. 2013) [DSM-5]).  Id.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. Apr. 8, 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under 
§ 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that 
"§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." 

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned GAF scores of 78 and 60 as determined by the February 2012 and December 2015 VA examiners.  A GAF score ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score ranging from 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).

In this case, the Veteran seeks a disability rating in excess of the currently assigned 10 percent for his PTSD.  After having carefully reviewed the record, and for reasons explained in greater detail below, the Board concludes that an increased disability rating is not warranted at any time during the appeal period.

The Veteran was afforded a VA examination in February 2012, at which time the examiner determined that the Veteran's "mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication."  The examiner noted that the Veteran has been married for 15 years and characterized this relationship as "supportive and satisfactory."  The Veteran indicated that he and his wife "get along pretty good."  He stated that he "gets much enjoyment and happiness out of spending time with his grandchildren."  The Veteran has several close friends and additional acquaintances.  He works on his farm and helps his friends on their farms as a social activity.  The Veteran's wife has sleep impairment and the Veteran reported that he does not sleep well when his wife is having trouble sleeping.  The Veteran stated that he has worked in the gas industry for 30 years.  He enjoys his job, as well as the people with whom he works.  The Veteran reported that he looks forward to going to work every day and "will retire when it is not fun anymore."  He explained that he has not taken any time off of work for illness in the last two years.

The February 2012 VA examiner noted that the Veteran identified himself as an alcoholic and has been in recovery for 21 years.  He has a sponsor and contacts people in Alcoholics Anonymous (AA) at least 4 to 5 times per week.  He attends AA meetings several times per month.  He reported that he gets a lot of emotional support from his AA group and sponsors.  With regard to recreational pursuits, the Veteran endorsed an active interest in shooting and guns.  He does not go to shooting ranges because of the amount of people there and the uncertainty of the abilities and intent of others.  The Veteran reported that he shoots with one or two others out on open land.  He continues to enjoy hunting.  He reported that he is very uncomfortable being around others who are carrying firearms when he is unarmed.

The February 2012 VA examiner indicated that the Veteran endorsed avoidance and inability to recall an important aspect of his trauma.  He also experiences irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  He also reported panic attacks that occur weekly or less often.  The examiner determined that the Veteran's "PTSD symptoms . . . do NOT cause clinically significant distress or impairment in social, occupational, or other important areas of functioning."  The examiner explained that, during the examination, the Veteran was clean and groomed with a trimmed beard.  He did not exhibit psychomotor agitation and his speech was of normal rate and rhythm.  The Veteran was cooperative during the interview; he smiled and made jokes that were appropriate.  His mood was euthymic with congruent affect.  The Veteran's thought processes were linear and goal directed.  He did not endorse any delusions or hallucinations.  His recent and remote memory was intact; his insight and judgment were fair.  The Veteran denied suicidal and homicidal ideation.  The Veteran stated that he has not experienced any change in his psychosocial functioning in the past two years.  He continues to work and enjoys his job.  The Veteran is happy in his marriage, as well as with his children and grandchildren.  The Veteran has a social support network of friends and acquaintances.  He continues to pursue leisure activities, which he finds enjoyable.  The Veteran reported infrequent symptoms of anxiety of minimal severity and short duration.  He said that he actively avoids situations, people, and experiences, which remind him of his time in the Republic of Vietnam.  The Veteran also endorsed occasional anxiety attacks in well-populated areas such as large chain grocery stores and department stores.  The Veteran said this has happened several times over the past year.  The examiner opined that the Veteran's PTSD "symptoms have not greatly affected his capacity to function appropriately in his life since his previous evaluation."  A GAF of 78 was assigned.

The Veteran was afforded another VA examination in February 2013 at which time the examiner explained that the Veteran "does have a few symptoms of PTSD (e.g., avoids crowds and places where there might be unexpected noises) but does not meet full criteria (no recurrent re-experiencing symptoms) at this time."  The examiner stated that, in fact, the Veteran did not have a current mental disorder diagnosis.  The examiner reported that, although he did not review the claims file, the Veteran's electronic records did not show that the Veteran received any mental health treatment for PTSD since his last examination, to include psychotherapy or psychotropic medication.  The examiner further noted that a PTSD screening administered in March 2012 was negative.  A note from the Veteran's primary care provider dated in December 2012 indicated that the Veteran's energy level, sleep, and mood are good.  In summary, the examiner noted that "medical records since last review exam are not indicative of any exacerbation of PTSD symptoms or decline in functioning."

Upon mental status examination, the February 2013 examiner noted that the Veteran was casually dressed, neatly groomed, and well-oriented.  The examiner stated that the Veteran "is pleasant and cooperative and quick to laugh."  The Veteran's mood was euthymic and his affect was congruent and well-regulated.  The Veteran was relaxed with no indication of anxiety.  He denied problems with anxiety or panic attacks since the last examination.  The Veteran's thought processes were organized and goal-directed, and his speech was coherent and normal in rate and rhythm.  The Veteran denied recurrent combat-related nightmares or intrusive flashbacks.  He reported that that he avoids crowds and does not like to be around loud noises.  The Veteran also denied hypervigilance; he has no problems with irritability or anger outbursts.  The Veteran denied suicidal and homicidal ideation.  His attention and concentration are good; his judgment and impulse control are good.  The Veteran also denied memory impairment.  The Veteran stated that he has been married for 16 years; his marriage continues to be pretty good."  The Veteran stated that his wife has stage 1 breast cancer, which has been distressing for their family.  He spends a lot of quality time with his children and grandchildren; he reported that he enjoys this very much.  The Veteran indicated that he enjoys going shooting with people he knows, but "would not be comfortable at a gun range shooting around people he does not know."  The Veteran also enjoys hunting.  He has some close friends, with whom he does activities.  He also has friends at church.  The examiner noted that the Veteran "is very positive about his life and appreciates what he has."  The Veteran works as an oil field technician, and has been doing so for 30 years.  He reported that work is going well and he has no issues.  The Veteran stated that he plans to retire in the next year.  He does not feel PTSD has negatively impacted his occupational functioning.  The examiner noted that the Veteran continues to attend AA meetings.  The Veteran endorsed symptoms of avoidance, hypervigilance, and exaggerated startle response.

Pursuant to the November 2014 Board Remand, the Veteran was afforded another VA examination in December 2015, at which time the examiner confirmed a diagnosis of PTSD.  The examiner further explained, "[t]he Veteran is currently in full sustained remission from an alcohol abuse disorder.  Therefore, all of his symptoms can be attributed to his PTSD."  The examiner reported that the Veteran's PTSD is manifested by "[o]ccupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication."  The examiner noted that the Veteran lives with his wife of 17 years.  He stated that his marriage is "pretty good."  The Veteran reported that he has a good relationship with his adult children.  At this time, the Veteran is self-employed and works grading roads.  He previously worked in an oil field for 30 years.  The Veteran endorsed recurrent, involuntary, and intrusive distressing memories of his traumatic event with marked physiological reactions to internal or external cues that symbolize or resemble an aspect of the traumatic event.  He also reported avoidance, hypervigilance, exaggerated startle response, anxiety, and suspiciousness.  The examiner noted that the Veteran was friendly, talkative, punctual, and well-oriented.  The Veteran demonstrated appropriate affect and activity level with good memory.  His speech tone and quality were good, and he was logical and coherent with no signs of hallucinations or delusions.  The Veteran's affect was "somewhat hostile when discussing one of trauma..."  The Veteran explained that he had not been suicidal since he became sober over 26 years ago; he reported that he attempted to kill himself prior to his sobriety.

The December 2015 VA examiner explained that the Veteran's GAF, according to the DSM-IV criteria, is estimated as 60.   He explained that the Veteran "generally functions fairly well, he works in his own business and has good family relationships; however, he is hyper-vigilant and always sits with his back to the wall.  In addition, he has an exaggerated startle response to gunfire or other similar noises."  The examiner stated that the Veteran "also attempts to avoid thinking about the trauma . . . Finally, the acts of terrorism since 9/11 have made him more suspicious and he avoids crowded areas and events."  The examiner further explained that the Veteran has occasional problems staying asleep and some anxiety in public and crowded situations.  He was suicidal more than 26 years ago, but has had no such symptoms since he stopped drinking.

The Board has thoroughly reviewed the record and has given full consideration to 38 C.F.R. § 4.7 (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned) and 38 C.F.R. § 4.3 (when a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the favor of the claimant).  

In this matter, the evidence, in particular the February 2012, February 2013, and December 2015 VA examination reports, clearly demonstrates that the Veteran's PTSD symptoms are manifested by no more than occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  As such, the Board concludes that a disability rating in excess of 10 percent is not warranted at any time during the appeal period because PTSD has not been shown to result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.  
The Veteran was shown to maintain positive, consistent, and strong social relationships with family members, and he has maintained essentially unhindered employment and recreational pursuits.  Moreover, although it is undisputed that the Veteran's experiences occasional symptoms of anxiety, hypervigilance, and exaggerated startle response, the evidence does not suggest that these symptoms rose to the level of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as is contemplated for the assignment of a 30 percent rating.  See Vazquez-Claudio, supra.  Moreover, although it is undisputed that the Veteran was suicidal prior to his sobriety, the evidence does not demonstrate, nor does the Veteran suggest, that he has had any suicidal ideation at any time during the appeal period.  

The 2012 examiner provided a GAF of 78 representing only slight social and industrial impairment and the 2013 examiner did not find sufficient symptomatology to warrant a diagnosis of psychiatric disease.  While the 2015 examiner assigned a GAF of 60, which is in the moderate range, the symptoms exhibited on that and earlier examinations were mostly in the mild range and even the GAF of 60 is only barely out of that range.  The 2015 examiner commented that the Veteran functions fairly well at work and home.  Accordingly, the Board concludes that the totality of the evidence of record has not shown that the Veteran's PTSD warrants a disability rating in excess of 10 percent at any time during the appeal period.

Additionally, the Board finds that the Veteran's PTSD does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology.  Specifically, the Veteran reports psychiatric symptoms, including anxiety, suspiciousness, hypervigilance, and exaggerated startle response.  The current 10 percent rating contemplates these and other psychiatric symptoms.  Thus, the Veteran's current schedular rating under DC 9411 is adequate to fully compensate him for his disability on appeal, and referral for extraschedular consideration is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.
Additionally, a request for a total disability rating based on individual unemployability (TDIU) whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  Here, review of the VA claims file demonstrates that the Veteran is employed; moreover, he has not indicated, nor does the evidence suggest, that he is unable to seek or maintain employment as a result of his PTSD.  Therefore, the Board finds that a claim for TDIU has not been raised.


ORDER

Entitlement to an increased rating for service-connected PTSD is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


